Citation Nr: 1125362	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-39 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total disability rating based on hospitalization in excess of 21 days or for treatment requiring convalescence for 30 days or more for service-connected right wrist pain, status-post ganglion cyst excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is entitled to a temporary total rating because he was hospitalized for more than 21 days or required convalescence for 30 days or more following surgery on his service-connected right wrist at a VA Medical Center in September 2005.  A review of the Veteran's claims file shows that service connection currently is in effect for right wrist pain, status-post ganglion cyst excision.  The Veteran had surgery on his right wrist at a VA Medical Center on September 14, 2005.  The surgical records indicate that the Veteran had a right medial epicondylectomy and release of 5 points along the ulnar nerve.  The pre-operative and post-operative diagnoses were right cubital tunnel syndrome.  

A review of the Veteran's claims file also shows that, in October 2005, the RO requested that the Veteran be scheduled for VA examination to determine whether his September 14, 2005, right cubital tunnel syndrome surgery was secondary to his service-connected right wrist pain, status-post ganglion cyst excision.  Unfortunately, the VA examiner who saw the Veteran in December 2005 did not provide the requested nexus opinion concerning the contended etiological relationship between the Veteran's service-connected right wrist disability and his September 2005 right wrist surgery.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that, because the VA examiner did not provide the requested nexus opinion concerning the contended etiological relationship between the Veteran's September 14, 2005, right cubital tunnel syndrome surgery and his service-connected right wrist pain, status-post ganglion cyst excision, the December 2005 examination report is inadequate for VA purposes.  See 38 C.F.R. § 4.2.  Thus, on remand, the Veteran should be scheduled for an updated VA examination which addresses the contended etiological relationship between the Veteran's surgery and his service-connected right wrist disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine whether the carpal tunnel surgery on the right wrist in September 2005 was related to the Veteran's service-connected right wrist pain, status-post ganglion cyst excision.  If possible, this examination should be conducted by a different VA examiner than the examiner who conducted the Veteran's December 2005 VA examination.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The examiner is asked to obtain a complete medical history of right wrist problems from the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that the Veteran's service-connected right wrist pain, status-post ganglion cyst excision, caused or aggravated (permanently worsened) his right cubital tunnel syndrome such that the September 14, 2005, surgery was required and whether this surgery was related to his service-connected right wrist pain, status-post ganglion cyst excision.  The examiner also should opine whether, following right cubital tunnel syndrome surgery on September 14, 2005, the Veteran required convalescence for 30 days or more.  A complete rationale must be provided for any opinions expressed.

3.  Thereafter, readjudicate the Veteran's claim of entitlement to a temporary total disability rating based on hospitalization in excess of 21 days or for treatment requiring convalescence for 30 days or more for service-connected right wrist pain, status-post ganglion cyst excision.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

